              Case:20-01947-jwb          Doc #:407 Filed: 12/01/2020              Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                     Chapter 11
    BARFLY VENTURES, LLC, et al,1                                    Case No. 20-01947-jwb
                                                                     Hon. James W. Boyd
                      Debtors.
    ______________________________________/                          Joint Administration

                                    CERTIFICATE OF SERVICE

       The undersigned certifies that on December 1, 2020, a copy of the document listed below
was served by CM/ECF and on the attached service list by first class mail, postage prepaid:

    Order Granting Debtors’ Sixth Omnibus Motion for Entry of an Order Rejecting Certain
     Executory Contracts and Unexpired Leases and to Abandon any Remaining Personal
                          Property Located at the Leased Premises


Dated: December 1, 2020                            WARNER NORCROSS + JUDD LLP


                                                   /s/ Elisabeth M. Von Eitzen
                                                   Rozanne M. Giunta (P29969)
                                                   Elisabeth M. Von Eitzen (P70183)
                                                   Stephen B. Grow (P39622)
                                                   150 Ottawa Avenue, NW Ste. 1500
                                                   Grand Rapids, Michigan 49503
                                                   Telephone: (616) 752-2000
                                                   Attorneys for Debtors




1
 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129),
50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing
Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-
Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC
(9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
                   Case:20-01947-jwb    Doc #:407 Filed: 12/01/2020   Page 2 of 3


        Airgas Bulk                          Airgas Rental                    Abel Balderas
  2530 Sever Road Ste 300              6055 Rockside Woods Blvd              317 Maizie Lane
  Lawrenceville GA 30043                Independence OH 44131                Sparta MI 49345


      Bank of the West                      Shawn Blonk                 Boss Business Solutions, LLC
       Dept LA 23091                     1063 Ardmore St SE                   724 George St.
     Pasadena CA 91185                  Grand Rapids MI 49507               Midland, MI 48640

 Corrigan Moving Systems                    Ecolab EcoSure
                                                                            Ecolab Pest Elim Div
     Corrigan Logistics                  26397 Network Place
                                                                          655 Lone Oak Dr ESC E3
   23923 Research Drive                    Chicago IL 60673
                                                                             Eagan, MN 55121
 Farmington Hills MI 48335

  Garda CL Great Lakes Inc
                                        Gather/Triple Seat            Great America Financial Services
        GardaWorld
                                   715 Peachtree St NE Ste 800               625 First Street SE
  2000 NW Corporate Blvd
                                        Atlanta GA 30308                  Cedar Springs IA 52401
    Boca Raton FL 33431

         Grubhub
                                          Hypercore Networks                    Ice Town
111 W Washington Ste 2100
                                            PO Box 840964                140 N Mitchell Ct Ste 100
     Chicago IL 60602
                                            Dallas TX 75284                  Addison IL 60601


        Jake Kibler                          Kevin Kozak                    Mlive Media Group
     7708 Canary Lane                   2757 Copper Hill Dr NE           3102 Walker Ridge Dr NW
     Jenison MI 49428                   Grand Rapids MI 49525                Walker MI 49544

                                          O.P.E.N. America Inc
          NuCO2                                                                 Palladin PR
                                              Open Works
    2800 SE Market Place                                                    633 W 5th St 28th Fl
                                       4742 North 24th St Ste 450
      Stuart FL 34997                                                      Los Angeles CA 90071
                                           Phoenix AZ 85016

   Paytronix Systems Inc.                   Justin Pollock                      Postmates
        80 Bridge St                     1310 Aberdeen St NE                   690 5th Street
    Newton MA 02458                     Grand Rapids MI 49505             San Francisco CA 94107


  SALT Production Agency                   Mark A Sellers III                  Richard Smith
   1837 Pembroke St SE                   1040 Oakleigh St NW                26 Gibraltar Drive N
  Grand Rapids MI 49508                 Grand Rapids MI 49504               Rockford MI 49341

Sonitrol Great Lakes-Michigan
                                       Star2Star Communications                    TIAA
     Sonitrol Great Lakes
                                        600 Tallevast Rd St 202             10 Waterview Blvd
      7241 Fenton Road
                                           Sarasota FL 37243               Parsippany NY 07054
   Grand Blanc MI 48439
              Case:20-01947-jwb   Doc #:407 Filed: 12/01/2020   Page 3 of 3

                                Office of the US Trustee
   Ellen Winterburn
                             The Ledyard Building, 2nd Floor
7795 Wedgemont Ct SE
                              125 Ottawa NW, Suite 200R
    Alton MI 49302
                              Grand Rapids, MI 49503-2865
